Cook, J.
Although Article XVIII of the Ohio Constitution grants municipalities the exclusive authority to provide their residents with utility services, a statute that limits the municipality’s power is not unconstitutional if the purpose of the statute is an exercise of the state’s police powers and is not a substantial *45infringement upon the municipality’s authority. Because R.C. 6103.04 satisfies these requirements, it is not unconstitutional.
The Ohio Constitution authorizes a municipality to provide water service to its residents to the exclusion of other providers. See Lucas v. Lucas Local School Dish (1982), 2 Ohio St.3d 13, 2 OBR 501, 442 N.E.2d 449. Under Section 4, Article XVIII of the Ohio Constitution, “[a]ny municipality may acquire, construct, own, lease and operate within or without its corporate limits, any public utility the product or service of which is or is to be supplied to the municipality or its inhabitants, and may contract with others for any such product or service. The acquisition of any such public utility may be by condemnation or otherwise, and a municipality may acquire thereby the use of, or full title to, the property and franchise of any company or person supplying to the municipality or its inhabitants the service or product of any such utility.” This constitutional provision is part of the municipal home-rule amendments that were proposed to remove “all legitimate questions as to the authority of municipalities to undertake and carry on essential municipal activities.” 2 Proceedings and Debates of the Constitutional Convention of the State of Ohio (1913), at 1433.
But, according to Marblehead, the statute at issue, R.C. 6103.04, permits a county sewer district to exercise jurisdiction for water-works purposes within the annexed territory of a municipality in violation of Section 4, Article XVIII of the Ohio Constitution. R.C. 6103.04 provides statutory authority to enable an established county sewer district to complete an existing county water service project when territory within the project area acquires municipality status through annexation during the pendency of the county project. R.C. 6103.04 provides:
“Whenever any portion of a sewer district is * * * annexed to a municipal corporation, the area so * * * annexed shall remain under the jurisdiction of the board of county commissioners for water-works purposes until any water supply or water-works improvements for said area for which detailed plans have been prepared and the resolutions declaring the necessity thereof has [sic] been adopted by the board have been completed or until said board has abandoned such projects. Such * * * annexation of any part of a district shall not interfere with or render illegal any issue of bonds or certificate of indebtedness made by the board * * * to provide payment for the cost of construction and maintenance of any water improvements within such area, or with any assessments levied or to be levied upon the property within such area to provide for the payment of the cost of construction and maintenance.”
R.C. 6103.04 appears to contravene the constitutional authority of a municipality to provide public utility service. And that right is not generally subject to statutory restriction. Lucas, 2 Ohio St.3d 13, 2 OBR 501, 442 N.E.2d 449; *46Columbus v. Pub. Util. Comm. (1979), 58 Ohio St.2d 427, 12 O.O.3d 361, 390 N. E.2d 1201. But a statute enacted to promote the health, safety, and welfare of the public can override the municipality’s authority if the statute does not substantially interfere with the municipality’s constitutionally granted power. See, e.g., Columbus v. Teater (1978), 53 Ohio St.2d 253, 260-261, 7 O.O.3d 410, 414, 374 N.E.2d 154, 159; Canton v. Whitman (1975), 44 Ohio St.2d 62, 68, 73 O.O.2d 285, 289, 337 N.E.2d 766, 771 (“An exercise of the police power necessarily occasions some interference with other rights, but that exercise is valid if it bears a real and substantial relationship to the public health, safety, morals or general welfare, and if it is not unreasonable or arbitrary.”).
In determining that R.C. 6103.04 is constitutional, we proceed from the fundamental precept that Ohio statutes are entitled to a strong presumption of constitutionality and must, in questionable cases, be construed to be constitutional if possible. State ex rel. Jackman v. Court of Common Pleas of Cuyahoga Cty. (1967), 9 Ohio St.2d 159, 161, 38 O.O.2d 404, 405-406, 224 N.E.2d 906, 908-909; State v. Renalist, Inc. (1978), 56 Ohio St.2d 276, 10 O.O.3d 408, 383 N.E.2d 892. In addition, we note that in Columbus v. Pub. Util. Comm., 58 Ohio St.2d at 432, 12 O.O.3d at 364, 390 N.E.2d at 1204, this court explained that a spectrum of relations exists between the state and its municipalities:
“Where the state enacts a statute promoting a valid and substantial interest in the public health, safety, morals or welfare; where the statute’s impact upon the municipal utilities is incidental and limited; and where the statute is not an attempt to restrict municipal power to operate utilities, the statute will be upheld. Conversely, * * * where the purpose of a statute is to control or restrict municipal utilities, the statute must yield. The majority of cases, however, * * * fall between these extremes.” In those cases, the court must-“‘balance the rights of the state against those of the municipality and endeavor to protect the respective interests of each.’ ” Id. at 433, 12 O.O.3d at 364, 390 N.E.2d at 1204, quoting Teater, 53 Ohio St.2d at 261, 7 O.O.3d at 414, 374 N.E.2d at 160.
R.C. 6103.04 falls between the extremes. Accordingly, we balance the interests of the Board against those of Marblehead. We recognize that the state has a substantial interest in ensuring that Ohio residents have a safe and adequate water supply. In fact, this court has held that a board’s power to regulate sewer districts in the interest of public health and welfare constitutes a valid exercise of state police powers. Delaware Cty. Bd. of Commrs. v. Columbus (1986), 26 Ohio St.3d 179, 180-181, 26 OBR 154, 155, 497 N.E.2d 1112, 1113-1114. R.C. 6103.04 ensures stability of financing for county water service projects even in the face of changing governmental entities.
Having concluded that R.C. 6103.04 is a valid exercise of state police powers, we next review whether the legislative intent of the statute was to generally *47restrict a municipality’s authority to provide utility service to its residents. By the expressly limited scope, we discern that the General Assembly intended R.C. 6103.04 to permit completion of pending county water service projects through protection of financing arrangements that would otherwise be affected by intervening annexations.
The challenged statute’s impact on a municipality’s authority to operate utilities is limited. R.C. 6103.04 restricts the Board’s statutory jurisdiction within the municipality to that period of time when “any water supply or water-works improvements for said area * * * have been completed or until said board has abandoned such projects.” And this limited jurisdiction is only triggered by an intervening set of circumstances that warrant such practical considerations; considerations generally encompassed within the concept of police powers, including preservation of public resources.
R.C. 6103.04 does not substantially interfere with a municipality’s power to own and operate a water supply system.
For all of these reasons, we conclude that Marblehead has not overcome the strong presumption that R.C. 6103.04 is constitutional. R.C. 6103.04 only permissibly infringes on a municipality’s authority. It is an exercise of police powers and does not substantially infringe upon a municipality’s power to operate utilities.
Because we reverse the court of appeals’ decision regarding the constitutionality of R.C. 6103.04, we need not reach its decision regarding R.C. 6103.26. The court of appeals premised its R.C. 6103.26 discussion on the unconstitutionality of R.C. 6103.04.
Accordingly, the judgment of the court of appeals is reversed.

Judgment reversed.

Young, Pfeifer and Lundberg Stratton, JJ., concur.
Douglas, Acting C.J., Spellacy and F.E. Sweeney, JJ., dissent.
Frederick N. Young, J., of the Second Appellate District, sitting for Moyer, C.J.
Leo M. Spellacy, J., of the Eighth Appellate District, sitting for Resnick, J.